Fuld, J. (concurring).
I still believe — as I wrote in dissent in Danann Realty Corp. v. Harris (5 N Y 2d 317, 323) —that a party who has induced another to enter into a contract by means of fraud should not be permitted by insertion of a clause in that contract to shield himself from its consequences. However, since I consider myself bound by the court’s decision in that *265case, I must perforce join in the judgment dismissing the complaint against the defendant owner. But I cannot resist observing that, although the distinction drawn between the liability of the owner and that of the agent strikes me as thoroughly unreal and unreasonable, it is compelled by the court’s conclusion in Banann that a person may by verbiage in the contract escape liability for his own fraud.